DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In view of the Appeal Brief filed on 15 Aug. 2016, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
***

Status of the Application
Claims 1, 3-16, 18, 20-24, 31-33, 40, 41, and 53-56 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/24/2021 are acknowledged.  Claims 31-33, 40, and 41 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1, 3-16, 18, 20-24, and 53-56.
 Applicants' arguments, filed 02/24/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,675,566, U.S. Patent No. 8,258,186, U.S. Patent No. 8,609,734, and U.S. Patent No. 9,616,035 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “0.42 mg/day” should be written as “0.42 mg/kg/day”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 3-16, 18, 20-24, and 53-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadlock (US 2008/0262092, as disclosed in IDS) in view of Ansel (Pharrnaceutical dosage forms and drug delievery systems, 1999, pp. 48-53 and 120-128) and Mihich (Pharmacology of Methylglyoxal-bis-(guanylhydrazone) (CH3-G), Cancer Research, 1962, 22, pp. 962-972) as evidenced by Nair et al. (A simple practice guide for dose conversion between animals and human, Journal of Basic and Clinical Pharmacy, 2016, 7(2), pp. 27-31).
Hadlock teaches a method of treating multiple sclerosis by administering a therapeutically effective amount of MGBG (claim 13).  Hadlock teaches administering a composition of such an agent orally in the form of tablets or capsules, which can be administered daily in a single or multiple doses (paragraphs 0085, 0086, 0088). Hadlock teaches dosages of 10-200 mg/m2 (paragraph 0086), which converts to 0.27-5.41 mg/kg as evidenced by Nair et al. (10 mg/m2 / 37, 200 mg/m2 /37, see Table 1).  Hadlock teaches such a composition further comprising excipients (paragraph 0088, see full document, specifically areas cited).  The effects of administering the composition rendered obvious by Hadlock are intrinsic to the components of the composition and the mode of delivery.  When the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met.
Hadlock does not teach an oral pharmaceutical composition comprising MGBG and a pharmaceutically acceptable excipient, which yields a therapeutically effective systemic plasma MGBG level when orally administered to a subject or a bioavailability of at least 75% or to provide a dose of 0.42 mg/kg/day to 4.51 mg/kg/day.

Mihich is drawn towards the pharmacology of MGBG, particularly the toxicology of MGBG (see Summary).  Mihich teaches that lethal toxicity was observed in doses higher than 50 mg/kg (pg. 970, left column, third paragraph), and as a consequence it would follow that one of ordinary skill in the art would formulate dosages less than 50 mg/kg.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate an oral pharmaceutical composition comprising MGBG and a pharmaceutically acceptable excipient, as suggested by Ansel, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so Hadlock teaches formulating dosages of 10-200 mg/m2of MGBG in oral formulations, which converts to 0.27-5.41 mg/kg as evidenced by Nair et al. (10 mg/m2 / 37, 200 mg/m2 /37, see Table 1), and Mihich teaches formulating dosages that are less than 50 mg/kg, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
One of ordinary skill in the art would have been motivated to formulate MGBG for oral administration since compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs as suggested by Ansel, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitation of a therapeutically effective systemic plasma MGBG level for at least a 24-hour period, a bioavailability of at least 75%, and a half-life of at least 18 hours, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Regarding the limitation that the claimed formulation does not have substantially dose-limiting side effects such as inhibition of gastrointestinal mucosal proliferation, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile and side effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Regarding the limitation of a dosage of 25 mg to 190 mg of MGBG and a dosage of 250 mg to about 350 mg of MGBG, Hadlock teaches dosages of 10-200 mg/m2 (paragraph 0086), which converts to 0.27-5.41 mg/kg as evidenced by Nair et al. (10 mg/m2 / 37, 200 mg/m2 /37, see Table 1), and Mihich teaches that lethal toxicity was observed in doses higher than 50 mg/kg (pg. 970, left column, third paragraph), and as a consequence it would follow that one of ordinary skill in the art would formulate dosages less than 50 mg/kg.  Even though the range for the dosage of MGBG as taught by Hadlock and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of MGBG in order to increase the efficacy of the composition.

Conclusion
Claims 1, 3-16, 18, 20-24, and 53-56 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANDREW P LEE/Examiner, Art Unit 1628 

/SAVITHA M RAO/Primary Examiner, Art Unit 1629